                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                          DOCKET NO: 3:17-CR-182-MOC

                Plaintiff,
                                                    MOTION TO PRECLUDE GOVERNMENT
 vs.                                                PROPOSED EXPERT TESTIMONY

 ALEXANDER SMITH,

                Defendant.

       ALEXANDER SMITH (“Mr. Smith”), by and through his counsel of record, Kevin A.

Tate, pursuant to Fed. R. Evid. 401, 403, 702 and 704, hereby moves to preclude the proposed

testimony of Bruce Hoffman (Mr. Hoffman) of which the Government has given notice, (see

Gov’t’s Not. of Expert Witnesses, ECF Doc. No. 49). Today, on March 13, 2019, the government

supplemented its Notice with an emailed article styled Hijrah to the Islamic State, presumably

published by Mr. Hoffman in 2015. Of note, the article discusses topics such as:

       “How Operatives Get Through Security Without Blowing Their Cover”
       “Getting Stopped in Turkey”, and,
       “Stories of Arab Fighters Migration to Syria”

       Based on the Government’s Notice and recent submissions, Counsel for Mr. Smith

anticipates that Mr. Hoffman will provide an overview of the history and structure of ISIS. He will

discuss the relationship between the ISIS and the United States and other western countries. He

will explain the relationship between ISIS and the Syrian government; including yet unknown

conclusions regarding the role ISIS plays in the Syrian War. See Dkt. (49) Pgs. 1-2. While the

government’s notice describes broad non-specific categories of topics Mr. Hoffman may testify

about, the Notice fails to summarize the specific conclusions he will reach during his testimony.




                                                1
       The Government’s Expert Notice and submission lacks in the specificity required by Fed.

R. Evid. 702, and must be precluded on that basis alone.

       Moreover, Mr. Hoffman’s testimony is irrelevant to the False Statement charges in

violation of 18 U.S.C. § 1001, that Mr. Smith will stand trial for. Those statements were made to

the FBI during the course of an undercover sting operation involving paid informants attempting

to induce Mr. Smith to travel to Syria in support of ISIS. Mr. Smith never intended to and never

did travel to Syria in support of ISIS as the Government’s paid informants unsuccessfully

attempted to induce him to do. Hence, the § 1001 charges, instead of Travel to Lend Material

Support to a Foreign Terrorist Organization the Government agents attempted to manufacture.

       As grounds for this motion, Mr. Smith avers as follows:

       1.     Fed. R. Evid. 702 states that “[a] witness who is qualified as an expert . . . may
              testify in the form of an opinion if,” inter alia, “the expert’s scientific, technical, or
              other specialized knowledge will help the trier of fact to understand the evidence
              or to determine a fact in issue.” Fed. R. Evid. 702(a).

       2.     Fed. R. Evid. 403 states that “[t]he court may exclude relevant evidence if its
              probative value is substantially outweighed by a danger of,” inter alia, “unfair
              prejudice . . . undue delay, wasting time, or needlessly presenting cumulative
              evidence.” Fed. R. Evid. 403.

       3.     Fed. R. Evid. 704 (b) states “in a criminal case, an expert witness must not state an
              opinion about whether the defendant did or did not have a mental state or condition
              that constitutes an element of the crime charged or of a defense. Those matters are
              for a trier of fact alone.” Fed. R. Evid. 704 (b).

       4.     Mr. Hoffman’s proposed testimony, including inter alia, the “History of the Islamic
              State” and “Arab Fighter’s Migration to Syria” will not assist the jury in its
              determination of any fact in issue relevant to the 18 U.S.C. § 1001 offenses Mr.
              Smith is charged with.

       5.     Consequently, the danger of unfair prejudice, undue delay, wasting time, or
              needlessly presenting cumulative evidence substantially outweighs the testimony’s
              probative value in that:




                                                  2
                                   MEMORANDUM OF LAW

       A.      The Court Should Preclude “Blue Print” or “Opinion” Testimony by Mr.
               Hoffman Regarding ISIS or Mr. Smith’s Characteristics that would suggest
               he is a supporter of ISIS

       The Court should grant the motion and suppress the expert testimony because it will impart

legal and factual conclusions of no assistance to the jury, will embrace and ultimate issue reserved

for the jury, and, relatedly, will present a risk of undue prejudice that substantially outweighs any

probative value.

       Under amended FRE 701(c), a witness may testify as an expert if the opinions at issue are

based on scientific, technical, or other specialized knowledge within the scope of FRE 702. See

Underwriters at Lloyd’s v. Sinkovich, 232 F.3d 200, 203-04 (4th Cir. 2000) (lay witnesses may not

opine on matters beyond there expert skill and/or knowledge); cf. Bryant v. Farmers Ins. Exch.,

432 F.3d 1114, 1123-24 (10th Cir. 2005) (opinions based on simple statistical calculations such as

averages are not expert testimony).


       Mr. Hoffman, if allowed to testify for the government must be precluded from offering

Blueprint testimony regarding what happens in the typical Support to Foreign Terrorist

Organization (“FTO”), first, because Mr. Smith is not on trial for such an offense, and second,

such testimony, if admitted, would suggests what decision the jury should reach on legal or factual

issues central to the elements of the False Statements of the offenses Mr. Smith is set to stand trial

for. See, e.g. United States v. Jones, 913 F.2d 174 (4thCir. 1990) (finding abuse of discretion to

admit blueprint drug courier profile testimony as substantive evidence); United States v. Barsanti,

943 F.2d 428, 432-33 (4th Cir. 1991) (it was proper to exclude testimony interpreting statute);

United States v. Barile, 286 F.3d 749, 760 (4th Cir. 2002) (expert testimony containing legal

conclusions did little more than tell the fact finder what decision to reach); United States v.



                                                  3
Gutierrez-Farias, 294 F.3d 657, 662-63 (5th Cir. 2002) (law enforcement officer testimony that

regarding modus operandi of drug organizations did little more than tell the jury how to decide);

see also FRE 704(b) (in a criminal case, an expert witness may not state an opinion about whether

the defendant did or did not have a mental state relevant to an element of the offenses charged)

(emphasis added).


       The government must be precluded from eliciting testimony regarding the typical Support

to FTO case, or the methods and operations of a FTO, or Mr. Smith’s propensity to affiliate with

a FTO. Mr. Hoffman likewise should be precluded from rendering opinions regarding the legality

of Mr. Smith’s conduct and offering opinions on Mr. Smith’s “state of mind” and/or “intent” to

commit the crimes charged.


        B.      The Proposed Expert Testimony contains irrelevant Legal Standards and
                Factual Conclusions of no use to the Jury

        “The touchstone” of the rules governing the admission of opinion testimony “is whether

the testimony will assist the jury.” United States v. Offill, ___ F.3d ___ (4th Cir. 2011). Rule 702

of the Federal Rules of Evidence puts it plainly: “[a] witness who is qualified as an

expert . . . may testify in the form of an opinion or otherwise” only if “the expert’s . . . specialized

knowledge will help the trier of fact to understand the evidence or to determine a fact in issue.”

Fed. R. Evid. 702(a). Otherwise, such testimony is inadmissible. See United States v. Barile, 286

F.3d 749, 760 (4th Cir. 2002).

        The anticipated testimony of Mr. Hoffman will not assist the jury for two reasons: first, his

testimony involves factual conclusions and legal standards that might improperly influence the

jury and will invade the province of the Jury and Court; and second, to the extent that it does not




                                                   4
involve legal standards, the testimony would involve factual conclusions that will not assist but

rather dictate the jury’s fact-finding.

        Moreover, testimony by a party-litigant’s witness regarding the issue to be decided is not

evidence, but rather a self-serving opinion geared to influence the trier-of-fact to decide in favor

of guilt. The government must be required to convict by credible evidence. Innuendo and opinions

about ISIS are not evidence, are not relevant, and must be precluded from clouding the true issues

to be decided by the jury at trial.


        Finally, Mr. Hoffman’s opinions are not relevant to any issue to be decided by the jury,

and he lacks personal knowledge of the facts and circumstances surrounding the False Statements

charges to the FBI that are at issue in this case. In order to convict Mr. Smith on the charge of 18

U.S.C. § 1001 (a) (2), the Government must prove beyond a reasonable doubt that:

                First: on or about the date specified, Mr. Smith made a statement or representation;
                Second: the statement or representation was false, fictitious, or fraudulent;
                Third: the false statement or representation was material;
                Fourth: the false, fictitious, or fraudulent statement or representation was made
                knowingly and willfully, and, finally;
                Fifth: The statement or representation pertained to a matter within the jurisdiction
                of the Government of the United States.


        Mr. Hoffman’s anticipated testimony does not touch on any of the above referenced

elements of proof, and must be precluded on this basis alone.


                                             CONCLUSION


        Mr. Hoffman’s anticipated testimony does not relate to any of the elements of proof for

False Statement offenses pursuant to 18 U.S.C. § 1001 (a) (2), would be irrelevant, potentially

overly prejudicial, and would result in a trial within a trial regarding immaterial and irrelevant




                                                 5
facts. Mr. Smith respectfully prays the Court grant his motion to preclude the Government’s

proposed Expert Testimony.


                             Respectfully submitted,


                             /s/ Kevin A. Tate
                             Kevin A. Tate
                             NC Bar No. 38548
                             Senior Litigation Counsel
                             Office of the Federal Public Defender
                             Western District of North Carolina
                             129 West Trade Street, Suite 300
                             Charlotte, NC 28202
                             Phone: (704) 374-0720
                             Fax: (704) 374-0722
                             Email: kevin_tate@fd.org

                             Counsel for Alexander Smith


Dated: March 13, 2019




                                              6
                             CERTIFICATE OF SERVICE


     I Kevin A. Tate, hereby certify that on this the 13th day of March, 2019, the foregoing
MOTION TO PRECLUDE GOVERNMENT PROPOSED EXPERT TESTIMONY was
served electronically through ECF filing upon all referenced counsel at their electronic mail
address on file with the Court.

      Michael E. Savage
      Assistant United States Attorney
      U.S. Attorney's Office
      227 West Trade Street, Suite 1650
      Charlotte, North Carolina 28202
      Telephone: (704) 338-3166
      Fax: (704) 227-0197
      Email: mike.savage2@usdoj.gov




                         s/ Kevin A. Tate
                         Kevin A. Tate
                         Counsel for Alexander Smith




                                            7
